Exhibit 10.1

AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT dated as of March 13,
2015 (this “Amendment”), is among:

(a) Convergys Funding Inc., a Kentucky corporation (“Seller”),

(b) Convergys Corporation, an Ohio corporation (“Convergys”), as initial
Servicer and Performance Guarantor,

(c) Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),

(d) The Bank of Nova Scotia (“Scotiabank”), and its assigns hereunder
(collectively, the “Scotiabank Committed Purchasers” and, together with Liberty
Street, the “Scotiabank Group”),

(e) Wells Fargo Bank, N.A. (“Wells Fargo” and together with the Conduit and
Scotiabank, the “Purchasers”), successor by merger to Wachovia Bank, National
Association,

(f) The Bank of Nova Scotia in its capacity as agent for the Scotiabank Group
(the “Scotiabank Group Agent”), and

(g) Wells Fargo Bank, N.A. in its capacity as administrative agent for the
Purchasers and the Scotiabank Group Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with the
Scotiabank Group Agent, the “Agents”).

PRELIMINARY STATEMENT\

Seller, Servicer, the Purchasers and the Agents are parties to that certain
Receivables Purchase Agreement dated as of June 30, 2009, as amended (the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement. The parties wish to amend
the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. Upon the terms and subject to the conditions set forth in this
Amendment, the parties hereto hereby agree that the Agreement is hereby amended
as follows:

1.1. The text of clause (ii) of Section 1.1(b) of the Agreement is hereby
amended and restated in its entirety to read “[intentionally deleted].



--------------------------------------------------------------------------------

1.2. Clause sixth of Section 2.4 of the Agreement is hereby amended to delete
“Non-Delayed Funding Purchaser” where it appears and to substitute in lieu
thereof “Purchaser”.

1.3. Section 2.8 of the Agreement is hereby deleted in its entirety.

1.4. Sections 9.1(q) and (r) of the Agreement are hereby amended and restated in
their entirety to read as follows:

(q) At any time from and after February 28, 2014, Convergys shall permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the most recently ended period of four consecutive fiscal quarters for
which financial statements have been delivered pursuant to Section 5.01 of the
Convergys Credit Agreement, to be less than 4.0 to 1.0.

(r) At any time from and after February 28, 2014, Convergys shall permit the
ratio of (a) Consolidated Total Debt at such time to (b) Consolidated EBITDA, in
each case for the most recently ended period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 5.01 of
the Convergys Credit Agreement, to be greater than 3.00 to 1.00.

1.5. Exhibit I to the Agreement is hereby amended to (a) put all terms in their
appropriate alphabetical order, and (b) delete the definitions of the following
terms in their entirety:

“Delayed Funding Imbalance Period”

“Delayed Funding Percentage”

“Delayed Funding Purchaser”

“Delayed Purchase Amount”

“Delayed Purchase Date”

“Delayed Purchase Notice”

“Guaranteed”

“Non-Delayed Funding Purchaser”

1.6. The following defined terms appearing in Exhibit I to the Agreement are
hereby amended and restated in their entireties to read as follows, and:

“Consolidated EBITDA” means, for any fiscal period, with respect to Convergys
and the Consolidated Subsidiaries, Consolidated Net Income for such period plus,
to the extent deducted in computing such Consolidated Net Income, without
duplication, the sum of (a) income tax expense, (b) interest expense (including
the aggregate yield (expressed in US Dollars) obtained by the purchasers or
investors under any Securitization Transactions on their investments in accounts
receivable of Convergys and the Subsidiaries during such period, determined in
accordance with generally accepted financial practice and the terms of such
Securitization Transactions), (c) depreciation and amortization expense, (d) any
non-cash extraordinary or non-cash non-recurring losses, (e) non-cash pension
settlement charges in respect of items that will not require cash payments to be
made in future periods, (f) other non-cash items (other than accruals)

 

2



--------------------------------------------------------------------------------

reducing Consolidated Net Income and (g) extraordinary or non-recurring
restructuring charges (including severance costs) not to exceed (1) $30,000,000
for any period of four fiscal quarters or (2) $90,000,000 during the term of the
Convergys Credit Agreement (it being agreed, however, that the limits reflected
in clauses (1) and (2) above shall not be applicable to fiscal quarters ended on
or prior to February 28, 2014), minus, to the extent added in computing such
Consolidated Net Income, without duplication, the sum of (i) interest income,
(ii) any extraordinary or non-recurring gains and (iii) other non-cash items
increasing Consolidated Net Income, and minus any cash payments made in respect
of items reflected or to be reflected as non-cash charges reducing Consolidated
Net Income during past or future periods, all as determined on a consolidated
basis in accordance with GAAP. In the event that there shall have occurred any
acquisition or disposition by Convergys or a Subsidiary of a business or
business unit (including the Acquisition(as defined in the Convergys Credit
Agreement)) during any period for which Consolidated EBITDA is to be determined,
such determination shall be made on a pro forma basis ((x) except as provided in
clause (y) below, in accordance with Regulation S-X under the Securities Act of
1933 and (y) in the case of any net cost savings, operating expense reductions
or acquisition synergies, in accordance with the definition of Cost Synergies in
the Convergys Credit Agreement) as if such acquisition or disposition and any
related incurrence or repayment of Indebtedness had occurred on the first day of
such period.

“Consolidated Interest Expense” means, for any fiscal period, the aggregate of
all interest expense (excluding interest expense in respect of undrawn letters
of credit) of Convergys and the Consolidated Subsidiaries for such period that,
in accordance with GAAP, is or should be included in “interest expense”
reflected in the income statement for Convergys and the Consolidated
Subsidiaries (but excluding any amortization of original issue discount in
respect of Convergys’ 5.75% Junior Subordinated Convertible Debentures due
September 2029), all as determined on a consolidated basis in accordance with
GAAP, plus, for any fiscal period, the aggregate yield (expressed in US Dollars)
obtained by the purchasers under any Securitization Transactions on their
investments in accounts receivable of Convergys and the Subsidiaries during such
period, determined in accordance with generally accepted financial practice and
the terms of such Securitization Transactions. In the event that there shall
have occurred any acquisition or disposition by Convergys or a Subsidiary of a
business or business unit during any period for which Consolidated Interest
Expense is to be determined, such determination shall be made on a pro forma
basis (in accordance with Regulation S-X under the Securities Act of 1933) as if
such acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of such period.

“Consolidated Net Income” means, for any fiscal period, the net income or loss
of Convergys and the Consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the

 

3



--------------------------------------------------------------------------------

declaration or payment of dividends or similar distributions by such Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary, (b) without limiting any
permitted pro forma determinations provided for elsewhere herein, the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Convergys or any Subsidiary or the date that
such Person’s assets are acquired by Convergys or any Subsidiary, (c) the income
of any Person in which any other Person (other than Convergys or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has an equity interest, except to the extent of the amount of
dividends or other distributions actually paid to Convergys or a wholly owned
Subsidiary by such Person during such period, and (d) any gains attributable to
sales of assets out of the ordinary course of business.

“Consolidated Total Debt” means, at any time, all Indebtedness of Convergys and
the Consolidated Subsidiaries at such time (but excluding any Indebtedness in
respect of undrawn letters of credit, any Indebtedness constituting bank
guarantees with respect to which no Person has made any demand for payment or
performance thereunder and, for the avoidance of doubt, any performance bonds
that are accounted for as contingent liabilities in accordance with GAAP),
determined on a consolidated basis in accordance with GAAP, plus, without
duplication, the aggregate outstanding principal amount of all Securitization
Transactions, less the domestic unrestricted cash and Cash Equivalents (as
defined in the Convergys Credit Agreement) of Convergys and its Subsidiaries
(other than Foreign Subsidiaries (as defined in the Convergys Credit
Agreement)), and less the unrestricted cash and Cash Equivalents of Convergys’s
Foreign Subsidiaries to the extent such cash and Cash Equivalents are permitted
to be repatriated to a domestic Loan Party (as defined in the Convergys Credit
Agreement) without adverse tax or other consequence.

“Convergys Credit Agreement” means that certain $650,000,000 Credit Agreement,
dated as of February 28, 2014, by and among Convergys, the Lenders from time to
time party thereto, Citibank, N.A., as Administrative Agent, Bank of America,
N.A., as Syndication Agent, BNP Paribas, PNC Bank, National Association, The
Bank of Nova Scotia, U.S. Bank National Association and Wells Fargo Securities,
LLC, as Senior Managing Agents, and BNP Paribas, PNC Bank, National Association,
The Bank of Nova Scotia, U.S. Bank National Association and Wells Fargo Bank,
N.A., as Co-Documentation Agents, Citigroup Global Markets Inc. and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners, as amended, restated or replaced from time to time.

“Credit Agreement Change of Control” means a “Change in Control” as defined in
the Convergys Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Current Maturity of the Convergys Credit Agreement” means March 3, 2019.

“Facility Termination Date” means the earliest of: (a) January 6, 2017, (b) the
Amortization Date, and (c) three months prior to the Current Maturity Date of
the Convergys Credit Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Securitization Transactions of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Liquidity Termination Date” means January 6, 2017, as such date may be extended
from time to time by agreement of each of the Scotiabank Committed Purchaser(s)
in its sole discretion.

“Percentage” means (a) 42% as to the Scotiabank Group, and (b) 58% as to Wells.

1.7. Exhibit I to the Agreement is hereby amended to add the following new
defined term in its appropriate alphabetical order:

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of)

 

5



--------------------------------------------------------------------------------

any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

2. Representations and Warranties; Reaffirmation of Performance Undertaking.

2.1. Representations and Warranties of Seller Parties. In order to induce the
Agents, the Purchasers and the Servicer to enter into this Amendment, (i) each
of the Seller Parties hereby represents and warrants to the Agents and the
Purchasers, as to itself or on its own behalf, as applicable, as of the date
hereof: (a) The execution and delivery by such Seller Party of this Amendment
and the performance of its obligations hereunder and under the Agreement as
amended hereby are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part; (b) this Amendment has been duly executed and delivered by such Seller
Party; (c) this Amendment and the Agreement as amended hereby constitute the
legally valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); (d) as of the date hereof, the representations
and warranties set forth in Section 5.1 of the Agreement are true and correct as
though made on and as of the date hereof; and (e) as of the date hereof, and
after giving effect to this Amendment, no event has occurred and is continuing,
or would result from this Amendment, that will constitute an Amortization Event
or a Potential Amortization Event.

2.2. Reaffirmation of Performance Undertaking. By its signature below, the
Performance Guarantor hereby acknowledges receipt of a copy of this Amendment
and hereby confirms that after giving effect hereto, the Performance Undertaking
remains in full force and effect.

3. Effectiveness. This Amendment shall become effective as of the date first
above written upon (i) receipt by the Administrative Agent of counterparts
hereof, duly executed by each of the parties hereto and acknowledged by the
Performance Guarantor, and (ii) payment in full of Administrative Agent’s
outstanding legal fees in connection with the Agreement. Except as expressly
amended hereby, the Agreement shall remain unaltered and in full force and
effect.

 

6



--------------------------------------------------------------------------------

4. Miscellaneous.

4.1. Bankruptcy Petition. Each of Seller, the Servicer, the Agents and the
Purchasers hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
the Conduit, it will not institute against, or join any other Person in
instituting against, the Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

4.2. CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY) SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE
AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE RECEIVABLES AND
RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

4.3. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY) SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

4.4. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

4.5. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).

 

7



--------------------------------------------------------------------------------

4.6. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching an image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

CONVERGYS FUNDING INC., AS SELLER

 

By:

/s/ David R Wiedwald

Name: David R Wiedwald

Title: Treasurer

CONVERGYS CORPORATION, AS SERVICER AND PERFORMANCE GUARANTOR

 

By:

/s/ David R Wiedwald

Name: David R Wiedwald

Title: Treasurer

 

9



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC

 

By:

/s/ Jill A. Russo

Name: Jill A. Russo

Title: Vice President

 

10



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT

 

By:

/s/ Eugene Dempsey

Name: Eugene Dempsey

Title: Director

 

11



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., INDIVIDUALLY AS A PURCHASER AND AS ADMINISTRATIVE AGENT

 

By:

/s/ Michael J. Landry

Name: Michael J. Landry

Title: Vice President

Address:

Wells Fargo Bank, N.A.

1100 Abernathy Rd NE

15th Floor, Suite 1500

Atlanta, GA 30328-5657

Attention: Michael Landry

Phone: (770) 508-2179

Fax: (855) 818-1933

 

12